EXHIBIT 10.15

 

Commercial Paper Dealer Agreement

 

4(2) Program

 

Between:

 

The Kroger Co., as Issuer

 

and

 

Banc of America Securities LLC, as Dealer

 

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of December 3, 2003 between the Issuer and Citibank, N.A., as Issuing
and Paying Agent

 

Dated as of

December 3, 2003

 

Commercial Paper Dealer Agreement

4(2) Program

 

This agreement (“Agreement”) sets forth the understandings between the Issuer
and the Dealer, each named on the cover page hereof, in connection with the
issuance and sale by the Issuer of its short-term promissory notes (the “Notes”)
through the Dealer.

 

Certain terms used in this Agreement are defined in Section 6 hereof.

 

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1. Offers, Sales and Resales of Notes.

 

  1.1 While (i) the Issuer has and shall have no obligation to sell the Notes to
the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

 

  1.2 So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

 



--------------------------------------------------------------------------------

  1.3 The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 270 days from the date of issuance (exclusive of days of grace) and
shall not contain any provision for extension, renewal or automatic “rollover.”

 

  1.4 The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by a Master Note registered in the name of DTC or its nominee, in the
form or forms annexed to the Issuing and Paying Agency Agreement.

 

  1.5 If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate (in the case of
interest-bearing Notes) or discount thereof (in the case of Notes issued on a
discount basis), and appropriate compensation for the Dealer’s services
hereunder) pursuant to this Agreement, the Issuer shall cause such Note to be
issued and delivered in accordance with the terms of the Issuing and Paying
Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note.

 

  1.6 The Dealer and the Issuer hereby establish and agree to observe the
following procedures in connection with offers, sales and subsequent resales or
other transfers of the Notes:

 

  (a) Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers, Institutional Accredited Investors or Sophisticated
Individual Accredited Investors and (ii) non-bank fiduciaries or agents that
will be purchasing Notes for one or more accounts, each of which is reasonably
believed by the Dealer to be an Institutional Accredited Investor or
Sophisticated Individual Accredited Investor.

 

  (b) Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

 

  (c) No general solicitation or general advertising shall be used in connection
with the offering of the Notes. Without limiting the generality of the
foregoing, without the prior written approval of the other party, neither party
shall issue any press release or place or publish any “tombstone” or other
advertisement relating to the Notes.

 

  (d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

 

  (e) Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer will be made in accordance with Section 4(2) of the
Securities Act or Rule 506 under the Securities Act, and shall be subject to the
restrictions described in the legend appearing on Exhibit A hereto. A legend
substantially to the effect of such Exhibit A shall appear as part of the
Private Placement Memorandum used in connection with offers and sales of Notes
hereunder, as well as on each individual certificate representing a Note and
each Master Note representing book-entry Notes offered and sold pursuant to this
Agreement.

 



--------------------------------------------------------------------------------

  (f) The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer may be obtained.

 

  (g) The Issuer agrees, for the benefit of the Dealer and each of the holders
and prospective purchasers from time to time of the Notes that, if at any time
the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

  (h) In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

  (i) The Issuer represents that it is currently issuing, and may continue to
issue, commercial paper in the United States market in reliance upon, and in
compliance with, the exemption provided by Section 3(a)(3) of the Securities
Act. In that connection, the Issuer agrees that (a) the proceeds from the sale
of the Notes will be segregated from the proceeds of the sale of any such
commercial paper by being placed in a separate account; (b) the Issuer will
institute appropriate corporate procedures to ensure that the offers and sales
of notes issued by the Issuer pursuant to the Section 3(a)(3) exemption are not
integrated with offerings and sales of Notes hereunder; and (c) the Issuer will
comply with each of the requirements of Section 3(a)(3) of the Act in selling
commercial paper or other short-term debt securities other than the Notes in the
United States.

 

  1.7 The Issuer hereby represents and warrants to the Dealer, in connection
with offers, sales and resales of Notes, as follows:

 

  (a) Issuer hereby confirms to the Dealer that (except as permitted by Section
1.6(i)) within the preceding six months neither the Issuer nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof acting on
behalf of the Issuer has offered or sold any Notes, or any substantially similar
security of the Issuer (including, without limitation, medium-term notes issued
by the Issuer), to, or solicited offers to buy any such security from, any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof. The Issuer also agrees that (except as permitted by Section 1.6(i)), as
long as the Notes are being offered for sale by the Dealer and the other dealers
referred to in Section 1.2 hereof as contemplated hereby and until at least six
months after the offer of Notes hereunder has been terminated, neither the
Issuer nor any person other than the Dealer or the other dealers referred to in
Section 1.2 hereof (except as contemplated by Section 1.2 hereof) will offer the
Notes or any substantially similar security of the Issuer for sale to, or
solicit offers to buy any such security from, any person other than the Dealer
or the other dealers referred to in Section 1.2 hereof, it being understood that
such agreement is made with a view to bringing the offer and sale of the Notes
within the exemption provided by Section 4(2) of the Securities Act and/or Rule
506 thereunder and shall survive any termination of this Agreement. The Issuer
hereby represents and warrants that it has not taken or omitted to take, and
will not take or omit to take, any action that would cause the offering and sale
of Notes hereunder to be integrated with any other offering of securities,
whether such offering is made by the Issuer or some other party or parties.

 

  (b)

The Issuer represents and agrees that the proceeds of the sale of the Notes are
not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of

 



--------------------------------------------------------------------------------

 

the Federal Reserve System. In the event that the Issuer determines to use such
proceeds for the purpose of buying, carrying or trading securities, whether in
connection with an acquisition of another company or otherwise, the Issuer shall
give the Dealer at least five business days’ prior written notice to that
effect. The Issuer shall also give the Dealer prompt notice of the actual date
that it commences to purchase securities with the proceeds of the Notes.
Thereafter, in the event that the Dealer purchases Notes as principal and does
not resell such Notes on the day of such purchase, to the extent necessary to
comply with Regulation T and the interpretations thereunder, the Dealer will
sell such Notes either (i) only to offerees it reasonably believes to be QIBs or
to QIBs it reasonably believes are acting for other QIBs, in each case in
accordance with Rule 144A or (ii) in a manner which would not cause a violation
of Regulation T and the interpretations thereunder.

 

2. Representations and Warranties.

 

  (A) The Issuer represents and warrants that:

 

  2.1 The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

 

  2.2 This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

  2.3 The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agency Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

  2.4 The offer and sale of Notes in the manner contemplated hereby do not
require registration of the Notes under the Securities Act, pursuant to the
exemption from registration contained in Section 4(2) thereof, and no indenture
in respect of the Notes is required to be qualified under the Trust Indenture
Act of 1939, as amended.

 

  2.5 The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.

 

  2.6 No consent or action of, or filing or registration with, any governmental
or public regulatory body or authority, including the SEC (other than Form D),
is required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Notes or the Issuing
and Paying Agency Agreement, except as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes.

 

  2.7

Neither the execution and delivery of this Agreement and the Issuing and Paying
Agency Agreement, nor the issuance of the Notes in accordance with the Issuing
and Paying Agency Agreement, nor the fulfillment of or compliance with the terms
and provisions hereof or thereof by the Issuer, will (i) result in the creation
or imposition of any mortgage, lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Issuer, or (ii) violate
or result in a breach or a default under any of the terms of the Issuer’s
charter documents or by-laws, any contract or instrument to which the Issuer is
a party or by which it or its property is bound, or any law or regulation, or
any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default might have a material adverse effect on the
condition (financial or

 



--------------------------------------------------------------------------------

 

otherwise), operations or business prospects of the Issuer or the ability of the
Issuer to perform its obligations under this Agreement, the Notes or the Issuing
and Paying Agency Agreement.

 

  2.8 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries which would reasonably be expected to result in a material
adverse change in the condition, operations or business prospects of the Issuer
or the ability of the Issuer to perform its obligations under this Agreement,
the Notes or the Issuing and Paying Agency Agreement.

 

  2.9 The Issuer is not an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

  2.10 Except for the Dealer Information neither the Private Placement
Memorandum nor the Company Information contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

  2.11 Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth above in this Section 2 remain true and correct in all material
respects on and as of such date as if made on and as of such date, (ii) in the
case of an issuance of Notes, the Notes being issued on such date have been duly
and validly issued and constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and (iii) in the case of an issuance of Notes, since the date of the
most recent Private Placement Memorandum, there has been no material adverse
change in the condition, operations or business prospects of the Issuer which
has not been disclosed to the Dealer in writing or included in the Company
Information.

 

  (B) The Dealer represents and warrants that: the Dealer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all the requisite power and authority
to execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly authorized, executed and delivered by the Dealer and
constitutes the legal, valid and binding obligation of the Dealer enforceable
against the Dealer in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

3. Covenants and Agreements of Issuer.

 

The Issuer covenants and agrees that:

 

  3.1 The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent issuance of Notes hereunder) of any amendment to, modification of
or waiver with respect to, the Notes or the Issuing and Paying Agency Agreement,
including a complete copy of any such amendment, modification or waiver.

 

  3.2 The Issuer shall, whenever there shall occur any change in the Issuer’s
condition, operations or business prospects or any development or occurrence in
relation to the Issuer that would be material to holders of the Notes or
potential holders of the Notes (including any downgrading or receipt of any
notice of intended or potential downgrading or any review for potential change
in the rating accorded any of the Issuer’s securities by any nationally
recognized statistical rating organization which has published a rating of the
Notes), promptly, and in any event prior to any subsequent issuance of Notes
hereunder, notify the Dealer (by telephone, confirmed in writing) of such
change, development or occurrence, unless such change, development or occurrence
is included in the Company Information.

 



--------------------------------------------------------------------------------

  3.3 The Issuer shall from time to time furnish to the Dealer such information
as the Dealer may reasonably request, including, without limitation, any press
releases or material provided by the Issuer to any national securities exchange
or rating agency, regarding (i) the Issuer’s operations and financial condition,
(ii) the due authorization and execution of the Notes and (iii) the Issuer’s
ability to pay the Notes as they mature. The Issuer shall not be obligated
hereunder to furnish information otherwise included in the Company Information.

 

  3.4 The Issuer will take all such action as the Dealer may reasonably request
to ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

 

  3.5 The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.

 

  3.6 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
reasonably satisfactory in form and substance to the Dealer, (b) a copy of the
executed Issuing and Paying Agency Agreement as then in effect, (c) a copy of
resolutions adopted by the Board of Directors of the Issuer, reasonably
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer, authorizing execution and delivery by the
Issuer of this Agreement, the Issuing and Paying Agency Agreement and the Notes
and consummation by the Issuer of the transactions contemplated hereby and
thereby, (d) prior to the issuance of any Notes represented by a book-entry note
registered in the name of DTC or its nominee, a copy of the executed Letter of
Representations among the Issuer, the Issuing and Paying Agent and DTC and (e)
such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.

 

  3.7 The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable
out-of-pocket expenses related to this Agreement, including expenses incurred in
connection with its preparation and negotiation, and the transactions
contemplated hereby (including, but not limited to, the printing and
distribution of the Private Placement Memorandum), and, if applicable, for the
reasonable fees and out-of-pocket expenses of the Dealer’s external counsel.

 

4. Disclosure.

 

  4.1 The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

 

  4.2 (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Company Information then in existence to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading,.

 

(b)In the event that the Issuer gives the Dealer notice pursuant to Section 4.2
(a) and the Dealer notifies the Issuer that it then has Notes it is holding in
inventory, the Issuer agrees promptly to supplement or amend the Private
Placement Memorandum so that the Private Placement Memorandum, as amended or
supplemented, shall not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, and the
Issuer shall make such supplement or amendment available to the Dealer.

 



--------------------------------------------------------------------------------

  (c) In the event that

 

  (i) the Issuer gives the Dealer notice pursuant to Section 4.2 (a),

 

  (ii) the Dealer does not notify the Issuer that it is then holding Notes in
inventory and

 

  (iii) the Issuer chooses not to promptly amend or supplement the Private
Placement Memorandum in the manner described in clause (b) above, then all
solicitations and sales of Notes shall be suspended until such time as the
Issuer has so amended or supplemented the Private Placement Memorandum, and made
such amendment or supplement available to the Dealer.

 

5. Indemnification and Contribution.

 

  5.1 The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Dealer
Indemnitees”) against any and all liabilities, penalties, suits, causes of
action, losses, damages, claims, reasonable costs and expenses (including,
without limitation, reasonable fees and disbursements of external counsel) or
judgments of whatever kind or nature (each a “Claim”), imposed upon, incurred by
or asserted against the Dealer Indemnitees arising out of or based upon (i) any
allegation that the Private Placement Memorandum, the Company Information or any
information provided by the Issuer to the Dealer included (as of any relevant
time) or includes an untrue statement of a material fact or omitted (as of any
relevant time) or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (ii) arising out of or based upon the breach by the Issuer of
any agreement, covenant or representation made in or pursuant to this Agreement.
This indemnification shall not apply to the extent that the Claim arises out of
or is based upon Dealer Information or in any way arises out of or is based on
the gross negligence or willful misconduct of the Dealer Indemnitees.

 

  5.2 The Dealer will indemnify and hold harmless the Issuer, each individual,
corporation, partnership, trust, association or other entity controlling the
Issuer, any affiliate of the Issuer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Issuer
Indemnitees”, and together with the Dealer Indemnitees, the “Indemnitees”)
against any and all Claims imposed upon, incurred by or asserted against the
Issuer Indemnitees arising out of or based upon (i) any allegation that the
Dealer Information includes an untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) arising out
of or based upon the breach by the Dealer of any agreement, covenant or
representation made in or pursuant to this Agreement.

 

  5.3 Provisions relating to claims made for indemnification under this Section
5 are set forth on Exhibit B to this Agreement.

 

  5.4 In order to provide for just and equitable contribution in circumstances
in which the indemnification in this Section 5 is held to be unavailable or
insufficient to hold harmless the Indemnitees, although applicable in the terms
of this Section 5, the Issuer and the Dealer shall contribute to the aggregate
costs incurred in connection with any Claim in the proportion of the respective
economic interest of the Issuer and the Dealer; provided, however, that such
contribution by the Issuer shall be in an amount such that the aggregate costs
incurred by the Dealer do not exceed the aggregate of the commissions and fees
earned by the Dealer hereunder with respect to the issue or issues of Notes to
which such Claim relates. The respective economic interests shall be calculated
by reference to the aggregate proceeds to the Issuer of the Notes issued
hereunder and the aggregate commissions and fees earned by the Dealer hereunder.

 

6. Definitions.

 

  6.1 “Claim” shall have the meaning set forth in Section 5.1.

 



--------------------------------------------------------------------------------

  6.2 “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item (i)
above, (iii) the Issuer’s and its affiliates’ other publicly available recent
reports, including, but not limited to, any publicly available filings or
reports provided to their respective shareholders, (iv) any other information or
disclosure prepared pursuant to Section 4.2 hereof and (v) any information
prepared or approved by the Issuer for dissemination to investors or potential
investors in the Notes.

 

  6.3 “Dealer Indemnitees” shall have the meaning set forth in Section 5.1.

 

  6.4 “Dealer Information” shall mean material concerning the Dealer provided by
the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

  6.5 “DTC” shall mean The Depository Trust Company.

 

  6.6 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  6.7 “Indemnifying Party” shall have the meaning set forth in Exhibit B.

 

  6.8 “Indemnitees” shall have the meaning set forth in Section 5.2.

 

  6.9 “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3 (a) (2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3 (a) (5) (A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

  6.10 “Issuer Indemnitees” shall have the meaning set forth in Section 5.2.

 

  6.11 “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.

 

  6.12 “Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, as issuing and paying agent under the Issuing and
Paying Agency Agreement, or any successor thereto in accordance with the Issuing
and Paying Agency Agreement.

 

  6.13 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3 (a) (2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3 (a) (5) (A) of the
Securities Act.

 

  6.14 “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein) provided to purchasers and prospective
purchasers of the Notes, and shall include amendments and supplements thereto
which may be prepared from time to time in accordance with this Agreement (other
than any amendment or supplement that has been completely superseded by a later
amendment or supplement).

 

  6.15 “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

  6.16 “Rule 144A” shall mean Rule 144A under the Securities Act.

 

  6.17 “SEC” shall mean the U.S. Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

  6.18 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

  6.19 “Sophisticated Individual Accredited Investor” shall mean an individual
who (a) is an accredited investor within the meaning of Regulation D under the
Securities Act and (b) based on his or her pre-existing relationship with the
Dealer, is reasonably believed by the Dealer to be a sophisticated investor (i)
possessing such knowledge and experience (or represented by a fiduciary or agent
possessing such knowledge and experience) in financial and business matters that
he or she is capable of evaluating and bearing the economic risk of an
investment in the Notes and (ii) having a net worth of at least $1 million.

 

7. General

 

  7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

  7.2 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of laws
provisions.

 

  7.3 EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

  7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer and the
Dealer under Section 5 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.

 

  7.5 This Agreement is not assignable by either party hereto without the
written consent of the other party.

 

  7.6 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

  7.7 This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

The Kroger Co., as Issuer

     

Banc of America Securities LLC, as Dealer

By:  

/s/ Scott M. Henderson

      By:  

/s/ Robert C. Diserens III

Name:

 

Scott M. Henderson

     

Name:

 

Robert C. Diserens III

Title:

 

Vice President and Treasurer

     

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

Addendum

 

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1. The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are Citigroup Global Markets Inc.

 

2. The following changes are hereby made to the Agreement.

 

  (a) Section 1.6(j) is hereby added to the Agreement, as follows:

 

  (j) The Issuer hereby agrees that, not later than 15 days after the first sale
of Notes as contemplated by this Agreement, it will file with the SEC a notice
on Form D in accordance with Rule 503 under the Securities Act and that it will
thereafter file such amendments to such notice as Rule 503 may require.

 

  (b) Section 2.4 of the Agreement is amended by adding the words “and
Regulation D thereunder” after the words “Section 4 (2) thereof “ on the third
line of such Section.

 

  (c) A new Section 6.17 is hereby added to the Agreement, as follows:

 

  6.17 “Regulation D” shall mean Regulation D (Rules 501 et seq.) under the
Securities Act.

 

3. The following Section 3.8 is hereby added to the Agreement:

 

  3.8 Without limiting any obligation of the Issuer pursuant to this Agreement
to provide the Dealer with credit and financial information, the Issuer hereby
acknowledges and agrees that the Dealer may share the Company Information and
any other information or matters relating to the Issuer or the transactions
contemplated hereby with affiliates of the Dealer, including, but not limited
to, Bank of America, N.A. and that such affiliates may likewise share
information relating to the Issuer or such transactions with the Dealer.

 



--------------------------------------------------------------------------------

4. The addresses of the respective parties for purposes of notices under Section
7.1 are as follows:

 

For the Issuer:    The Kroger Co.

 

Address:    1014 Vine Street      Cincinnati, OH 45202 Attention:    Cindy
Holmes Telephone number:    (513) 762-4547 Fax number:    (513) 762-4454

 

For the Dealer:      Address:           Money Market Origination      600
Montgomery Street, 12th Floor      CA5-801-12-47      San Francisco, California
94111 Attention:    Manager Telephone number:    (415) 913-3689 Fax number:   
(415) 913-6288

 

Exhibit A

 

Form of Legend for Private Placement Memorandum and Notes

 

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT IT
HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE ISSUER
AND THE NOTES, THAT IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND THAT IT IS EITHER (A) AN INSTITUTIONAL INVESTOR OR
HIGHLY SOPHISTICATED INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN
THE MEANING OF RULE 501 (a) UNDER THE ACT AND WHICH, IN THE CASE OF AN
INDIVIDUAL, (i) POSSESSES SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS THAT HE OR SHE IS CAPABLE OF EVALUATING AND BEARING THE
ECONOMIC RISK OF AN INVESTMENT IN THE NOTES AND (ii) HAS A NET WORTH OF AT LEAST
$5 MILLION (AN “INSTITUTIONAL ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL
ACCREDITED INVESTOR”, RESPECTIVELY) AND THAT EITHER IS PURCHASING NOTES FOR ITS
OWN ACCOUNT, IS A U.S. BANK (AS DEFINED IN SECTION 3 (a) (2) OF THE ACT) OR A
SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3 (a)
(5) (A) OF THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR IS A
FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION)
PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR OR SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR (i) WHICH
ITSELF POSSESSES SUCH KNOWLEDGE AND EXPERIENCE OR (ii) WITH RESPECT TO WHICH
SUCH PURCHASER HAS SOLE INVESTMENT DISCRETION; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT WHICH IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH IS A QIB
AND WITH RESPECT TO EACH OF WHICH THE PURCHASER HAS SOLE INVESTMENT

 



--------------------------------------------------------------------------------

DISCRETION; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY
RELY UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO BANC OF AMERICA SECURITIES LLC OR ANOTHER PERSON DESIGNATED BY
THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT
AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2)
THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED
INDIVIDUAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT
MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 



--------------------------------------------------------------------------------

Exhibit B

 

Further Provisions Relating to Indemnification

 

(a) The Issuer or the Dealer, as the case may be (the “Indemnifying Party”)
agrees to reimburse each Indemnitee for all expenses (including reasonable fees
and disbursements of internal and external counsel) as they are incurred by it
in connection with investigating or defending any loss, claim, damage, liability
or action in respect of which indemnification may be sought under Section 5 of
the Agreement (whether or not it is a party to any such proceedings); provided
however, that the above obligation shall only be enforced to the extent that it
is mutually agreed upon or when a final non-appealable judgment of a court of
competent jurisdiction holds that an Indemnitee was notis entitled to
indemnification hereunder, and upon such agreement or the entry of such
judgment, the Indemnifying Party shall also pay the Indemnitee interest on such
expenses from the date they are incurred to the date of payment at the daily
average rate for Federal Funds during such period.

 

(b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Indemnifying Party, notify the Indemnifying Party in writing of the
existence thereof; provided that (i) the omission so to notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability which it may
have hereunder unless and except to the extent it did not otherwise learn of
such Claim and such failure results in the forfeiture by the Indemnifying Party
of substantial rights and defenses, and (ii) the omission so to notify the
Indemnifying Party will not relieve it from liability which it may have to an
Indemnitee otherwise than on account of this indemnity agreement. In case any
such Claim is made against any Indemnitee and it notifies the Indemnifying Party
of the existence thereof, the Indemnifying Party will be entitled to participate
therein, and to the extent that it may elect by written notice delivered to the
Indemnitee, to assume the defense thereof, with counsel reasonably satisfactory
to such Indemnitee; provided that if the defendants in any such Claim include
both the Indemnitee and the Indemnifying Party, and the Indemnitee shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Indemnifying Party, and so long as
such defenses are in conflict, or may pose a conflict, with the defenses of the
Indemnifying Party, the Indemnifying Party shall not have the right to direct
the defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee. Upon receipt of notice from the Indemnifying Party to
such Indemnitee of the Indemnifying Party’s election so to assume the defense of
such Claim and approval by the Indemnitee of counsel, the Indemnifying Party
will not be liable to such Indemnitee for expenses incurred thereafter by the
Indemnitee in connection with the defense thereof (other than reasonable costs
of investigation) unless (i) the Indemnitee shall have employed separate counsel
in connection with the assertion of legal defenses in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel in the jurisdiction in which
any Claim is brought), approved by the Indemnitee, representing the Indemnitee
who is party to such Claim), (ii) the Indemnifying Party shall not have employed
counsel reasonably satisfactory to the Indemnitee to represent the Indemnitee
within a reasonable time after notice of existence of the Claim or (iii) the
Indemnifying Party has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Indemnifying Parties hereunder shall be in addition to any other liability the
Indemnifying Parties may otherwise have to an Indemnitee and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Indemnifying Parties and any Indemnitee. The Issuer and
the Dealer agree that without the other’s prior written consent, it will not
settle, compromise or consent to the entry of any judgment in any Claim in
respect of which indemnification may be sought under the indemnification
provision of the Agreement (whether or not the Issuer, the Dealer or any other
Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnitee from all liability arising out of such Claim with the understanding
that such settlement may only pertain to one of several Claims.

 



--------------------------------------------------------------------------------

 

AMENDMENT TO COMMERCIAL

PAPER DEALER AGREEMENT

 

This Amendment is entered into this 23rd day of July, 2004, between The Kroger
Co., as Issuer, and Banc of America Securities LLC, as Dealer.

 

The parties have executed a Commercial Paper Dealer Agreement (the “Agreement”)
dated as of December 3, 2003, with respect to a Section 4(2) Commercial Paper
Program, and they desire to amend that Agreement.

 

1. The following is added to the Agreement as Section 3.9:

 

For so long as the Credit Agreement is outstanding and the obligations
thereunder are guaranteed by the Issuer’s Material Subsidiaries, the Issuer will
cause its Material Subsidiaries to guarantee the Notes. The guarantee of the
Notes automatically will be extinguished without further action in the event
that the Material Subsidiaries no longer guarantee the obligations under the
Credit Agreement.

 

2. The following definitions are added to Section 6:

 

“Credit Agreement” means the Five-Year Credit Agreement dated as of May 20,
2004, among the Issuer, as Borrower, the Initial Lenders named therein,
Citibank, N.A., and JPMorgan Chase Bank, as Administrative Agents, and Bank of
America, N.A., The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi,
Ltd., Chicago Branch, and the Union Bank of California, N.A., as Co-Syndication
Agents, as such agreement may be amended, modified, or restated, and any
replacements thereof.

 

“Material Subsidiary” has the meaning ascribed to that term in the Credit
Agreement.

 

Except as set forth above, the Agreement remains unchanged and in full force and
effect.

 

EXECUTED as of the date set forth above.

 

THE KROGER CO., as Issuer.

     

BANC OF AMERICA SECURITIES LLC, as Dealer.

By:  

/s/ Scott M. Henderson

      By:  

/s/ Robert C. Diserens III

Name:

 

Scott M. Henderson

     

Name:

 

Robert C. Diserens III

Title:

 

Vice President and Treasurer

     

Title:

 

Managing Director

 